Citation Nr: 0310044	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  99-09 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).

(The issue of entitlement to a TDIU will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from October 1991 to 
September 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claims 
for service connection for an acquired psychiatric disability 
and a TDIU.

In April 2002, the Board undertook further evidentiary 
development of the above-mentioned issues, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  This 
development was completed in November 2002 and in 
correspondence dated January 2003 the Board provided the 
veteran with notice of the development as required by Rule of 
Practice 903.  (See 38 C.F.R. § 20.903.)  A response was 
received from the veteran via his representative in February 
2003.  The Board will now address the appeal on the merits 
with respect to the service-connection issue.  

(The veteran is currently service-connected for a low back 
disorder (rated 40 percent disabling) and a gastrointestinal 
disorder (rated 30 percent disabling) which together produce 
a combined rating of 60 percent.  Due to the favorable 
outcome of this appellate decision regarding entitlement to 
service connection for a psychiatric disability, the TDIU 
issue on appeal is inextricably intertwined with the question 
regarding the rating to be assigned to the veteran's 
psychiatric disability.   Therefore, to preserve the 
veteran's appellate rights and to protect his TDIU claim from 
prejudice, adjudication of the TDIU issue on the merits will 
be held in abeyance pending resolution in the first instance 
of the rating issue pertaining to the service-connected 
psychiatric disability.  (See Bernard v. Brown, 4 Vet. App. 
384 (1993).)  The TDIU claim will therefore be the subject of 
a later decision.)


FINDING OF FACT

Resolving doubt in favor of the veteran, the evidence 
demonstrates that the initial onset of symptoms related to 
his chronic major depression occurred in service.


CONCLUSION OF LAW

Chronic major depression was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), now requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the veteran has been made aware of the 
information and evidence necessary to substantiate his claims 
and has been provided opportunities to submit such evidence 
in a prior Statement of the Case dated October 1999 and a 
Supplemental Statement of the Case dated July 2001.  A review 
of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claims during the course of the 
evidentiary development undertaken by the Board in April 
2002.  He has also been provided with a VA examination in 
November 2002  which presented a medical nexus opinion with 
respect to the service-connection claim on appeal.  (See 
Charles v. Principi, 16 Vet. App. 370 (2002)).  Finally, he 
has not identified any additional, relevant evidence that has 
not otherwise been requested or obtained.  The veteran has 
been notified of the evidence and information necessary to 
substantiate his claims, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claims.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board are as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.


Factual Background and Analysis: entitlement to service 
connection for an acquired psychiatric disability.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2002).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2002)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of psychiatric symptomatology 
or documentation of psychiatric treatment and counseling in 
service will necessarily permit service connection for a 
chronic psychiatric disorder, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002).  Service connection may be granted for any 
disease diagnosed after discharge from active duty when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

The veteran's service medical records show normal psychiatric 
findings on enlistment examination in April 1991 and that he 
denied having an psychiatric problems on his medical history 
questionnaire.  The service medical records show that he 
received recurrent treatment for gastrointestinal problems in 
his last year of active duty.  He is currently service-
connected for gastritis with functional bowel syndrome.  The 
service medical records contain no documentation showing 
psychiatric treatment or counseling.  The veteran separated 
from service in September 1994.  Thereafter, the medical 
records show that his first post-service psychiatric 
treatment was in 1997.  Since then, he has been diagnosed 
with major depression which is treated with psychotropic 
medication and counseling.  

The salient evidence in this case is the report of a November 
2002 VA psychiatric examination in which the examining 
physician reviewed the veteran's pertinent medical history 
and claims file in their entirety prior to interviewing the 
veteran.  The examiner noted that the veteran was treated for 
persistent stomach and bowel problems during service.  The 
veteran related to the examiner that he experienced onset of 
psychiatric symptoms during his in-service treatment for his 
gastrointestinal symptoms, with declining mood, loss of 
appetite and sleep disruption with low energy.  He stated 
that he received psychological counseling during service for 
problems associated with his resentment at having to 
continuously receive medical treatment for his physical 
illness and his feelings of anger towards his treating 
physicians.  He indicated that these psychiatric symptoms 
continued to persist to the present time.  The examiner 
diagnosed the veteran with recurrent major depression with 
atypical features.  In his commentary, the examiner stated 
that though there were no psychotic symptoms manifested 
during the veteran's period of active duty or within his 
first year after separating from service, it was his opinion 
that it was as likely as not that the veteran's psychiatric 
disorder was etiologically related to his military service 
and therefore appeared to be service-connected.

The Board has considered the evidence of record and finds no 
error on part of the VA psychiatrist who conducted the 
November 2002 examination with respect to his recitation of 
the veteran's pertinent medical history.  Though there is no 
objective evidence demonstrating that the veteran received 
psychiatric treatment during his period of active duty or any 
time prior to 1997, the VA psychiatrist is apparently drawing 
a link between the onset of the veteran's major depression 
with his period of extensive treatment for a chronic 
gastrointestinal disorder in service.  The Board finds that 
the evidence is in relative equipoise with respect to the 
question of when the veteran's major depression first 
manifested.  Resolving all doubt in the veteran's favor, the 
Board will therefore conclude that his major depression had 
its onset during his period of active duty.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran's claim of entitlement to service connection for 
chronic major depression is granted, subject to the 
applicable laws and regulations which govern awards of VA 
compensation benefits.  See 38 C.F.R. § 3.400 (2002).  


ORDER

Service connection for chronic major depression is granted



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

